Citation Nr: 0821305	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss, for the period from September 24, 2004 to 
January 19, 2008.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss, for the period since January 20, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss, 
effective September 24, 2004.  The Board remanded the claim 
for additional development in May 2007.  In October 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.  The Board again remanded the claim for additional 
development in December 2007.  By a March 2008 rating 
decision, the RO increased the disability rating for the 
veteran's bilateral hearing loss from 0 to 10 percent 
disabling, effective January 20, 2008.  As this 10-percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  For the period from September 24, 2004 to January 19, 
2008, the veteran's bilateral hearing loss was manifested by 
no more than auditory acuity level VII in the right ear, and 
auditory acuity level I in the left ear.

2.  For the period since January 20, 2008, the veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level VII in the right ear, and auditory 
acuity level IV in the left ear.




CONCLUSIONS OF LAW

1.  For the period from September 24, 2004 to January 19, 
2008, the criteria for a compensable rating for bilateral 
hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2007).

2.  For the period since January 20, 2008, the criteria for 
an increased rating of 20 percent, but no more, for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.86 DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

Treatment records dated in November 2004 show that the 
veteran underwent private audiological evaluation after 
complaining of difficulty hearing.  However, this examination 
is inadequate for VA purposes.  Pertinent regulations require 
that an examination for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a purtone 
audiometry test.  38 C.F.R. § 4.85.  While the November 2004 
audiological examination includes Speech discrimination tests 
of 100 percent at 75 dbHL in the right ear and 70 dbHL in the 
left ear, it is unclear whether the speech recognition 
ability was measured by the Maryland CNC controlled speech 
discrimination test, as is required for evaluation for VA 
purposes.  As the examination is inadequate, the scores 
contained therein may not be used in evaluating the veteran's 
entitlement to an increased initial rating.

The veteran underwent VA audiological examination in January 
2005.  At that time,  pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
65
LEFT
20
35
50
60
60

The averages were 54 in the right ear, and 51 in the left 
ear.  Speech recognition ability was 56 percent in the right 
ear, and 96 percent in the left ear.  

At his October 2007 hearing before the Board, the veteran 
testified that would miss portions of conversation, 
especially women's voices, and had difficulty watching 
television. He did not wear hearing aids.   

There is no audiometric data dated after the January 2005 
evaluation until January 2008.  On VA examination in January 
2008, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
65
70
LEFT
30
40
55
60
60

The averages were 65 in the right ear, and 54 in the left 
ear.  Speech recognition ability was 52 percent in the right 
ear, and 80 percent in the left ear.  

As pertains to the January 2005 evaluation, for the right 
ear, the average pure tone threshold of 54 decibels, along 
with a speech discrimination rate in the 56 percentile 
warrants a designation of Roman Numeral VII under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 51 decibels, along with a speech discrimination 
rate in the 96 percentile warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
VII, and the left ear is Roman Numeral I, the appropriate 
rating is 0 percent under Diagnostic Code 6100.  

As pertains to the January 2008 examination, the average pure 
tone threshold of 65 decibels in the right ear, along with a 
speech discrimination rate in the 52 percentile warrant a 
designation of Roman Numeral VII under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
54 decibels, along with a speech discrimination rate in the 
80 percentile warrants a designation of Roman Numeral IV 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where each ear is Roman Numeral IV, the 
appropriate rating is 20 percent under Diagnostic Code 6100.  

Based upon the January 2005 and January 2008 audiometric test 
results, the Board finds that for the period from September 
24, 2004, when the veteran filed his claim for service 
connection, to January 19, 2008, the veteran was not entitled 
to a compensable rating.  As of January 20, 2008, however, 
the veteran is entitled to an increased rating of 20 percent, 
based upon the January 2008 audiometric test results.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him VA examinations in January 2005 and January 
2008.  In addition, the veteran testified before the Board in 
October 2007.  The Board finds those actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

A compensable rating for bilateral hearing loss for the 
period from September 24, 2004 to January 19, 2008 is denied.

An increased rating of 20 percent for bilateral hearing loss 
is granted for the period since January 20, 2008.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


